FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June , 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Table of Contents Company Information Capital Breakdown 1 Cash Dividends 2 Individual Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 5 Statement of Income 8 Statement of Comprehensive Income 9 Statement of Cash Flows 10 Statement of Changes in Shareholders’ Equity DMPL – 01/01/2010 to 12/31/2010 12 DMPL – 01/01/2009 to 12/31/2009 13 DMPL – 01/01/2008 to 12/31/2008 14 Statement of Value Added 15 Consolidated Financial Statements Balance Sheet - Assets 17 Balance Sheet - Liabilities 19 Statement of Income 22 Statement of Comprehensive Income 23 Statement of Cash Flows 24 Statement of Changes in Shareholders’ Equity DMPL – 01/01/2010 to 12/31/2010 26 DMPL – 01/01/2009 to 12/31/2009 27 DMPL – 01/01/2008 to 12/31/2008 28 Statement of Value Added 29 Management Report 31 Notes to the Financial Statements 32 Comments on the Company’s Projections 170 Capital Budget Proposal 171 Other Information Deemed as Relevant by the Company 172 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Table of Contents Reports and Statements Special Review Report- Unqualified 173 Report of Fiscal Council or Related Body 176 Officers Statement on the Financial Statements 177 Officers Statement on the Independent Auditors’ Report 178 Restatement Reasons 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Company Information / Capital Breakdown Number of Shares Last Fiscal Year (units) 12/31/2010 Paid in Capital Common 99,680 Preferred 158,094 Total 257,774 Treasury Shares Common 0 Preferred 233 Total 233 Page 1 of179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per Share (R$/share) Board of Directors 05/07/2010 Dividend 5/31/2010 Common 0.07272 Meeting Board of Directors 05/07/2010 Dividend 5/31/2010 Preferred Class A Preferred 0.08000 Meeting Board of Directors 7/27/2010 Dividend 8/17/2010 Preferred Class A Preferred 0.07272 Meeting Board of Directors 7/27/2010 Dividend 8/17/2010 Common 0.07272 Meeting Board of Directors 11/9/2010 Dividend 12/1/2010 Preferred Class A Preferred 0.08000 Meeting Board of Directors 11/9/2010 Dividend 12/1/2010 Common 0.07272 Meeting page 2 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 1 Total Assets 16,023,603 13,567,527 11,300,904 1.01 Current Assets 4,687,886 4,695,856 3,606,993 1.01.01 Cash and Cash Equivalents 1,757,576 1,927,480 126,571 1.01.02 Financial Investments 0 0 1,125,060 1.01.03 Accounts Receivable 880,370 920,817 858,774 1.01.03.01 Customers 880,370 920,817 858,774 1.01.04 Inventories 1,573,254 1,521,613 1,128,730 1.01.06 Recoverable Taxes 363,762 230,581 292,292 1.01.06.01 Current Recoverable Taxes 363,762 230,581 292,292 1.01.07 Prepaid Expenses 109,765 95,365 75,566 1.01.08 Other Current Assets 3,159 0 0 1.01.08.03 Other 3,159 0 0 1.02 Noncurrent Assets 11,335,717 8,871,671 7,693,911 1.02.01 Long-Term Assets 1,775,195 1,183,871 1,350,956 1.02.01.03 Accounts Receivable 52,785 33,761 0 1.02.01.03.01 Customers 3 0 0 1.02.01.03.02 Other Accounts Receivable 52,782 33,761 0 1.02.01.06 Deferred Taxes 374,583 347,628 590,572 1.02.01.06.01 Deferred Income and Social Contribution Taxes 374,583 347,628 590,572 1.02.01.07 Prepaid Expenses 36,540 14,860 106,325 1.02.01.08 Receivables from Related Parties 804,556 339,064 322,097 1.02.01.08.02 Receivables from Subsidiaries 776,117 311,165 257,999 1.02.01.08.04 Receivables from Other Related Parties 28,439 27,899 64,098 1.02.01.09 Other Noncurrent Assets 506,731 448,558 331,962 1.02.01.09.03 Receivables Securitization Fund 117,613 106,129 0 1.02.01.09.04 Recoverable Taxes 119,802 134,213 177,066 1.02.01.09.05 Deposits for Court Appeals 269,316 208,216 154,896 page 3 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 1.02.02 Investments 4,088,102 2,466,160 1,586,638 1.02.02.01 Equity Interest 4,088,102 2,466,160 1,586,638 1.02.02.01.02 Interest in Subsidiaries 4,088,097 2,466,160 1,586,638 1.02.02.01.04 Other Equity Interest 5 0 0 1.02.03 Property and Equipment 4,801,998 4,297,290 4,250,455 1.02.03.01 In operation 4,057,168 3,938,436 3,891,601 1.02.03.02 Leased 219,442 0 0 1.02.03.03 In Progress 525,388 358,854 358,854 1.02.04 Intangible Assets 670,422 924,350 505,862 1.02.04.01 Intangibles 670,422 924,350 505,862 1.02.04.01.02 Intangibles 670,422 924,350 505,862 page 4 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 2 Total Liabilities 16,023,603 13,567,527 11,300,904 2.01 Current Liabilities 4,761,610 3,391,053 2,744,233 2.01.01 Payroll and Labor Liabilities 264,606 225,550 176,717 2.01.01.01 Payroll Liabilities 36,249 225,550 27,593 2.01.01.02 Labor Liabilities 228,357 0 149,124 2.01.02 Vendors 2,219,699 2,327,444 1,834,286 2.01.02.01 Local Vendors 2,170,234 2,327,444 1,820,759 2.01.02.02 Foreign Vendors 49,465 0 13,527 2.01.03 Tax Liabilities 195,366 154,089 87,394 2.01.03.01 Federal Tax Liabilities 195,366 153,408 87,394 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 195,366 153,408 87,394 2.01.03.03 Municipal Tax Liabilities 0 681 0 2.01.04 Loans and Borrowings 1,228,030 301,359 318,047 2.01.04.01 Loans and Borrowings 686,566 261,701 259,631 2.01.04.01.01 In Local Currency 284,568 266,477 85,795 2.01.04.01.02 In Foreign Currency 401,998 -4,776 173,836 2.01.04.02 Debentures 520,675 19,386 36,861 2.01.04.03 Financing by Leasing 20,789 20,272 21,555 2.01.05 Other Liabilities 853,909 382,611 327,789 2.01.05.01 Liabilities with Related Parties 513,820 20,188 12,279 2.01.05.01.01 Debts with Associated Companies 5,320 0 0 2.01.05.01.02 Debts with Subsidiaries 491 ,076 20,188 12,279 2.01.05.01.04 Debts with Other Related Parties 17,424 0 0 2.01.05.02 Other 340,089 362,423 315,510 2.01.05.02.01 Dividends and Interest on Equity Payable 114,654 94,491 61,851 2.01.05.02.04 Public Utilities 3,450 3,007 3,178 2.01.05.02.05 Rental 22,887 21,523 21,902 2.01.05.02.06 Advertising 31,396 31,760 15,835 2.01.05.02.07 Onlending to Third Parties 7,622 0 0 page 5 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 2.01.05.02.08 Financing by Purchase of Assets 14,211 14,211 45,747 2.01.05.02.09 Other Accounts Payable 145,869 134,491 159,908 2.01.05.02.11 Insurance 0 10,300 7,089 2.01.05.02.12 Taxes Paid in Installments 0 52,640 0 2.02 Noncurrent Liabilities 4,163,404 3,552,254 3,102,450 2.02.01 Loans and Borrowings 2,523,960 2,250,366 1,684,389 2.02.01.01 Loans and Borrowings 1,390,359 718,654 853,091 2.02.01.01.01 In Local Currency 1,059,583 338,337 498,248 2.02.01.01.02 In Foreign Currency 330,776 380,317 354,843 2.02.01.02 Debentures 1,067,472 1,481,356 777,868 2.02.01.03 Financing by Leasing 66,129 50,356 53,430 2.02.02 Other Liabilities 1,269,246 1,176,967 248,306 2.02.02.02 Other 1,269,246 1,176,967 248,306 2.02.02.02.03 Taxes Paid by Installments 1,269,246 1,140,644 192,585 2.02.02.02.04 Other Accounts Payable 0 0 19,430 2.02.02.02.05 Vendors 0 36,323 36,291 2.02.03 Deferred Taxes 34,392 0 0 2.02.03.01 Deferred Income and Social Contribution Taxes 34,392 0 0 2.02.04 Provisions 326,857 124,921 1,169,755 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 326,857 106,497 1,169,755 2.02.04.01.01 Tax Provisions 56,693 0 0 2.02.04.01.02 Social Security and Labor Provisions 55,682 0 0 2.02.04.01.03 Provision for Employees Benefits 39,765 0 0 2.02.04.01.04 Civil Provisions 174,717 0 0 2.02.04.01.05 Provision for Contingencies 0 106,497 1,169,755 2.02.04.02 Other Provisions 0 18,424 0 2.02.06 Backlog Profit and Revenues 8,949 0 0 2.02.06.02 Backlog Revenues 8,949 0 0 2.03 Shareholders’ Equity 7,098,589 6,624,220 5,454,221 page 6 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 2.03.01 Paid-in Capital Stock 5,579,259 5,374,751 4,450,725 2.03.02 Capital Reserves 463,148 647,232 709,031 2.03.02.02 Special Goodwill Reserve in Merger 344,605 428,553 517,331 2.03.02.04 Granted Options 111,145 83,223 63,604 2.03.02.07 Capital Reserve 7,398 135,456 128,096 2.03.04 Profit Reserves 1,141,697 602,237 294,465 2.03.04.01 Legal Reserve 212,339 176,217 146,638 2.03.04.05 Profit Retention Reserve 86,755 426,020 147,827 2.03.04.09 Treasury Shares 842,603 0 0 2.03.05 Retained Earnings/ Accumulated Losses -299,913 0 0 2.03.06 Equity Valuation Adjustments 214,398 0 0 page 7 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Income R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 3.01 Gross Revenue from Goods and/or Services 15,512,508 14,228,448 12,446,611 3.02 Cost of Goods Sold and/or Services Sold -11,359,588 -10,435,484 -9,094,936 3.03 Gross Income 4,152,920 3,792,964 3,351,675 3.04 Operating Income/Expenses -3,082,428 -2,943,697 -2,808,909 3.04.01 General and Administrative -2,375,049 -2,149,615 -1 ,977,276 3.04.02 Selling Expenses -534,439 -474,950 -437,885 3.04.04 Other Operating Income 33,310 -8,888 -6,064 3.04.04.01 Income with Permanent Assets -18,049 866 -6,064 3.04.04.02 Other Operating Income 0 55,406 0 3.04.04.03 Noncurrent Income 51,359 -65,160 0 3.04.05 Other Operating Expenses -354,759 -332,981 -464,039 3.04.05.01 Depreciation / Amortization -273,635 -332,981 -464,039 3.04.05.02 Other Operating Expenses -81,124 0 0 3.04.06 Equity in the Earnings of Subsidiaries and Associated Companies 148,509 22,737 76,355 3.05 Income before Financial Result and Taxes 1,070,492 849,267 542,766 3.06 Financial Result -310,415 -135,496 -210,211 3.06.01 Financial Income 257,880 229,054 244,308 3.06.02 Financial Expenses -568,295 -364,550 -454,519 3.07 Income before Taxes on Income 760,077 713,771 332,555 3.08 Income and Social Contribution Taxes on Income -37,655 -104,340 -72,128 3.08.01 Current -2,667 -44,319 -102,918 3.08.02 Deferred -34,988 -60,021 30,790 3.09 Net Income from Continued Operations 722,422 609,431 260,427 3.11 Income/Loss for the Period 722,422 609,431 260,427 3.99 Earnings per Share - (Reais / Share) page 8 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Comprehensive Income R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 4.01 Net Income/Loss for the Period 722,422 609,431 260,427 4.03 Comprehensive Income for the Period 722,422 609,431 260,427 page 9 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 6.01 Net Cash from Operating Activities 115,783 1,384,459 787,607 6.01.01 Cash Generated in the Operations 1,081,425 1,197,585 1,103,140 6.01.01.01 Net Income for the Year 722,422 609,431 260,427 6.01.01.02 Deferred Income and Social Contribution Taxes 34,988 60,021 -30,790 6.01.01.03 Depreciation / Amortization 273,635 332,981 464,039 6.01.01.04 Equity Pick-up -148,509 -22,737 -76,355 6.01.01.05 Present Value Adjustment 3,928 0 0 6.01.01.06 Financial Charges - Liabilities 417,541 232,217 265,149 6.01.01.07 Financial Charges - Assets -138,776 -66,122 0 6.01.01.08 Provision for Contingencies, Net 243,665 44,433 85,880 6.01.01.09 Provision for Share-Based Payment 27,920 19,621 19,437 6.01.01.10 Allowance for Doubtful Accounts 2,951 790 0 6.01.01.11 Profitable Purchase Gains -453,569 0 0 6.01.01.12 Income from Disposed Permanent Assets 27,962 6,770 12,256 6.01.01.13 Other 70,221 -19,820 103,097 6.01.01.14 Payment of Income Tax -2,954 0 0 6.01.02 Changes in Assets and Liabilities -965,642 186,874 -315,533 6.01.02.01 Accounts Receivable 9,498 -96,594 64,391 6.01.02.02 Recoverable Taxes -122,698 60,245 -65,719 6.01.02.03 Inventories -139,387 -376,083 25,573 6.01.02.04 Judicial Deposits -61,100 -37,936 -5,784 6.01.02.05 Other Assets -818,131 -692 -157,523 6.01.02.06 Vendors -105,346 493,158 -16,226 6.01.02.07 Taxes and Social Contributions Payable 40,640 48,833 -1 6,308 6.01.02.08 Related Parties 493,630 7,909 0 6.01.02.09 Other Liabilities -262,748 88,034 -143,937 page 10 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 6.02 Net Cash from Investment Activities -1,109,737 -1,481,869 -403,303 6.02.02 Companies Acquisition -28,544 -939,496 0 6.02.03 Property and Equipment -847,176 -492,533 -378,775 6.02.04 Intangible Assets -72,177 -52,690 -2,900 6.02.05 Capital Injection into Subsidiary -290,429 0 -24,690 6.02.06 Sale of Permanent Assets 128,589 2,850 3,062 6.03 Net Cash from Financing Activities 824,050 773,259 118,891 6.03.01 Additions 1,114,836 861,700 369,742 6.03.02 Amortization -84,382 -269,252 -148,437 6.03.03 Interest Paid -90,112 -198,472 -140,526 6.03.04 Capital Increase 35,120 487,143 88,196 6.03.05 Payment of Dividends -151,412 -107,860 -50,084 6.05 Increase (Decrease) in Cash and Cash Equivalents -169,904 675,849 503,195 6.05.01 Opening Balance of Cash and Cash Equivalents 1,927,480 1,251,631 750,532 6.05.02 Closing Balance of Cash and Cash Equivalents 1,757,576 1,927,480 1,253,727 page 11 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2010 to 12/31/2010 R$ (in thousands) Capital Reserves, Retained Options Granted Earnings or Other Code Description Paid-in and Treasury Profit Accumulated Comprehensive Shareholders’ Capital Shares Reserves Losses Income Equity 5.01 Opening Balances 5,374,751 647,232 602,237 0 0 6,624,220 5.03 Adjusted Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 5.04 Capital Transactions with Partners 204,508 -51,948 -85,480 0 0 67,080 5.04.03 Recognized Granted Options 0 27,920 0 0 0 27,920 5.04.04 Treasury Shares Acquired 0 4,040 0 0 0 4,040 5.04.08 Reserve Capitalization 169,388 -83,908 -85,480 0 0 0 5.04.09 Subscribed Capital 35,120 0 0 0 0 35,120 5.05 Total Comprehensive Income 0 0 0 722,422 0 722,422 5.05.01 Net Income for the Period 0 0 0 722,422 0 722,422 5.06 Internal Changes to Shareholders’ Equity 0 -128,096 535,385 -722,422 0 -315,133 5.06.01 Recording of Reserves 0 0 514,725 -514,725 0 0 5.06.05 Acquisition of Minority Interest 0 -128,096 -229,860 0 0 -357,956 5.06.06 Equity Valuation Adjustments 0 0 214,398 0 0 214,398 5.06.07 Appropriation of Net Income to Legal Reserve 0 0 36,122 -36,122 0 0 5.06.08 Proposed (Prepaid) Dividends 0 0 0 -171 ,575 0 -171 ,575 5.07 Closing Balances 5,579,259 467,188 1,052,142 0 0 7,098,589 page 12 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2009 to 12/31/2009 R$ (in thousands) Capital Reserves, Retained Options Granted Earnings or Other Code Description Paid-in and Treasury Profit Accumulated Comprehensive Shareholders’ Capital Shares Reserves Losses Income Equity 5.01 Opening Balances 4,450,725 709,031 294,465 0 0 5,454,221 5.03 Adjusted Opening Balance 4,450,725 709,031 294,465 0 0 5,454,221 5.04 Capital Transactions with Partners 924,026 -61,799 -161,159 0 0 701 ,068 5.04.03 Recognized Granted Options 0 19,621 0 0 0 19,621 5.04.04 Treasury Shares Acquired 0 0 -10,908 0 0 -10,908 5.04.08 Reserve Capitalization 239,031 -88,780 -150,251 0 0 0 5.04.09 Subscribed Capital 664,362 0 0 0 0 664,362 5.04.10 Exercised Stock Options 20,633 0 0 0 0 20,633 5.04.11 Paid-in Capital - Globex 0 7,360 0 0 0 7,360 5.05 Total Comprehensive Income 0 0 0 609,431 0 609,431 5.05.01 Net Income for the Period 0 0 0 609,431 0 609,431 5.06 Internal Changes to Shareholders’ Equity 0 0 468,931 -609,431 0 -140,500 5.06.04 Transfer to Expansion Reserve 0 0 379,350 -379,350 0 0 5.06.05 Appropriation of Net Income to Legal Reserve 0 0 29,579 -29,579 0 0 5.06.06 Profit Retention Reserve 0 0 60,002 -60,002 0 0 5.06.07 Proposed Dividends 0 0 0 -140,500 0 -140,500 5.07 Closing Balances 5,374,751 647,232 602,237 0 0 6,624,220 page 13 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2008 to 12/31/2008 R$ (in thousands) Capital Reserves, Retained Options Granted Earnings or Other Code Description Paid-in and Treasury Profit Accumulated Comprehensive Shareholders’ Capital Shares Reserves Losses Income Equity 5.01 Opening Balances 4,149,858 672,997 75,811 0 0 4,898,666 5.03 Adjusted Opening Balance 4,149,858 672,997 75,811 0 0 4,898,666 5.04 Capital Transactions with Partners 300,867 36,034 -60,936 0 0 275,965 5.04.03 Recognized Granted Options 22,070 36,034 0 0 0 58,104 5.04.09 Reserves Capitalization 60,936 0 -60,936 0 0 0 5.04.10 Subscribed Capital 217,861 0 0 0 0 217,861 5.05 Total Comprehensive Income 0 0 341,346 0 0 341,346 5.05.01 Net Income for the Period 0 0 341,346 0 0 341,346 5.06 Internal Changes to Shareholders’ Equity 0 0 -61,756 0 0 -61,756 5.06.07 Proposed Dividends 0 0 -61,756 0 0 -61,756 5.07 Closing Balances 4,450,725 709,031 294,465 0 0 5,454,221 page 14 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Added Value R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 7.01 Revenues 17,270,513 16,022,025 14,415,564 7.01.01 Sales of Goods, Products and Services 17,213,787 15,963,689 14,436,119 7.01.02 Other Revenues 63,874 71,594 -6,064 7.01.02.01 Non-Operating Revenues 63,874 71,594 -6,064 7.01.04 Allowance for/Reversal of Doubtful Accounts -7,148 -13,258 -14,491 7.02 Input Acquired from Third Parties -13,744,552 -12,747,994 -11,456,991 7.02.01 Costs of Products, Goods and Services Sold -12,394,290 -11,551,577 -10,505,110 7.02.02 Materials, Energy, Outsourced Services and Other -1,350,262 -1,196,417 -951,881 7.03 Gross Added Value 3,525,961 3,274,031 2,958,573 7.04 Retention -273,635 -332,981 -468,719 7.04.01 Depreciation, Amortization and Depletion -273,635 -332,981 -468,719 7.05 Net Added Value Produced 3,252,326 2,941,050 2,489,854 7.06 Added Value Received in Transfers 406,389 251,791 320,663 7.06.01 Equity in the Earnings of Subsidiaries and Associated Companies 148,509 22,737 76,355 7.06.02 Financial Income 257,880 229,054 244,308 7.07 Total Added Value to Distribute 3,658,715 3,192,841 2,810,517 7.08 Distribution of Added Value 3,658,715 3,192,841 2,810,517 7.08.01 Personnel 1,367,584 1,203,622 1,115,038 7.08.01.01 Direct Compensation 930,834 833,538 753,152 7.08.01.02 Benefits 336,955 286,623 257,572 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 73,003 56,863 68,315 7.08.01.04 Other 26,792 26,598 35,999 7.08.01.04.01 Holdings 26,792 26,598 35,999 7.08.02 Taxes, Fees and Contributions 687,238 710,698 719,621 7.08.02.01 Federal 371,520 370,420 354,374 7.08.02.02 State 236,306 274,897 303,098 7.08.02.03 Municipal 79,412 65,381 62,149 page 15 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Individual Financial Statements / Statement of Added Value R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 7.08.03 Value Distributed to Providers of Capital 881,471 669,089 715,431 7.08.03.01 Interest Rates 568,295 377,790 444,840 7.08.03.02 Rentals 313,176 291,299 270,591 7.08.04 Value Distributed to Shareholders 722,422 609,432 260,427 7.08.04.02 Dividends 171,575 140,500 61,851 7.08.04.03 Retained Earnings / Accumulated Losses for the Period 550,847 468,932 198,576 page 16 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 1 Total Assets 29,932,748 18,574,053 13,718,601 1.01 Current Assets 14,716,365 8,399,748 5,549,018 1.01.01 Cash and Cash Equivalents 3,817,994 230,327 257,455 1.01.02 Marketable Securities 608,002 2,111,600 1,366,061 1.01.02.01 Marketable Securities Evaluated at Fair Value 608,002 0 0 1.01.02.01.01 Securities for Trading 608,002 0 0 1.01.03 Accounts Receivable 4,047,234 2,475,373 1,876,928 1.01.03.01 Customers 4,047,234 2,475,373 1,876,928 1.01.04 Inventories 4,823,768 2,827,463 1,570,863 1.01.06 Recoverable Taxes 888,355 416,550 322,368 1.01.06.01 Current Recoverable Taxes 888,355 416,550 322,368 1.01.07 Prepaid Expenses 436,985 333,551 155,343 1.01.08 Other Current Assets 94,027 4,884 0 1.01.08.03 Other 94,027 4,884 0 1.02 Noncurrent Assets 15,216,383 10,174,305 8,169,583 1.02.01 Long-Term Assets 3,398,483 2,403,704 2,046,694 1.02.01.03 Accounts Receivable 611,630 419,191 374,618 1.02.01.03.01 Customers 611,630 419,191 374,618 1.02.01.06 Deferred Taxes 1,392,509 1,207,712 1,045,301 1.02.01.06.01 Deferred Income and Social Contribution Taxes 1,392,509 1,207,712 1,045,301 1.02.01.07 Prepaid Expenses 54,204 19,911 15,847 1.02.01.08 Receivables from Related Parties 176,241 118,650 76,472 1.02.01.08.04 Receivables from Other Related Parties 176,241 118,650 76,472 1.02.01.09 Other Noncurrent Assets 1,163,899 638,240 534,456 1.02.01.09.04 Recoverable Taxes 213,506 255,194 283,861 1.02.01.09.05 Deposits for Court Appeals 534,389 383,046 250,595 1.02.01.09.07 Option Fair Value - Bartira 416,004 0 0 page 17 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 1.02.02 Investments 232,540 194,227 92,724 1.02.02.01 Equity Interest 232,540 194,227 92,724 1.02.02.01.01 Interest in Associated Companies 0 193,757 92,724 1.02.02.01.04 Other Equity Interest 232,540 470 0 1.02.03 Property and Equipment 6,703,595 5,356,601 4,867,042 1.02.03.01 In operation 5,708,180 5,342,744 4,853,185 1.02.03.02 Leased 294,473 0 0 1.02.03.03 In Progress 700,942 13,857 13,857 1.02.04 Intangible Asset 4,881,765 2,219,773 1,163,123 1.02.04.01 Intangibles 4,881,765 2,219,773 1,163,123 1.02.04.01.02 Intangibles 4,881,765 2,219,773 1,163,123 page 18 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 2 Total Liabilities 29,932,748 18,574,053 13,718,601 2.01 Current Liabilities 10,816,898 6,033,725 3,628,789 2.01.01 Payroll and Labor Liabilities 595,558 428,188 224,103 2.01.01.01 Payroll Liabilities 120,825 52,733 36,899 2.01.01.02 Labor Liabilities 474,733 375,455 187,204 2.01.02 Vendors 5,306,349 4,004,395 2,409,501 2.01.02.01 Local Vendors 5,190,645 4,001,523 2,390,199 2.01.02.02 Foreign Vendors 115,704 2,872 19,302 2.01.03 Tax Liabilities 353,894 313,672 110,234 2.01.03.01 Federal Tax Liabilities 353,894 311,711 110,234 2.01.03.01.01 Income and Social Contribution Taxes Payable 0 19,750 13,860 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 353,894 291 ,961 96,374 2.01.03.03 Municipal Tax Liabilities 0 1,961 0 2.01.04 Loans and Borrowings 2,977,505 687,612 334,560 2.01.04.01 Loans and Borrowings 2,392,363 631,194 265,410 2.01.04.01.01 In Local Currency 1,935,028 292,915 85,325 2.01.04.01.02 In Foreign Currency 457,335 338,279 180,085 2.01.04.02 Debentures 520,675 19,386 36,861 2.01.04.03 Financing by Leasing 64,467 37,032 32,289 2.01.05 Other Liabilities 1,583,592 599,858 550,391 2.01.05.01 Liabilities with Related Parties 274,291 31 ,734 12,433 2.01.05.01.01 Debts with Associated Companies 69,254 0 0 2.01.05.01.03 Debts with Controlling Shareholders 0 0 12,433 2.01.05.01.04 Debts with Other Related Parties 205,037 31,734 0 page 19 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 2.01.05.02 Other 1,309,301 568,124 537,958 2.01.05.02.01 Dividends and Interest on Equity Payable 116,287 98,052 67,994 2.01.05.02.04 Public Utilities 5,383 5,636 11,174 2.01.05.02.05 Rental 68,226 47,424 42,130 2.01.05.02.06 Advertising 33,614 32,333 17,492 2.01.05.02.07 Onlending to Third Parties 201,224 0 0 2.01.05.02.08 Financing by Purchase of Assets 14,211 14,212 45,747 2.01.05.02.09 Other Accounts Payable 682,162 305,007 346,184 2.01.05.02.10 Companies Acquisitions 188,194 0 0 2.01.05.02.11 Insurance 0 10,387 7,237 2.01.05.02.12 Taxes Paid by Installments 0 55,073 0 2.02 Noncurrent Liabilities 9,532,080 5,883,603 4,635,591 2.02.01 Loans and Borrowings 5,591,936 3,582,599 3,092,624 2.02.01.01 Loans and Borrowings 4,423,366 2,019,136 2,239,991 2.02.01.01.01 In Local Currency 3,742,950 1,507,489 1,481,678 2.02.01.01.02 In Foreign Currency 680,416 511,647 758,313 2.02.01.02 Debentures 1,067,472 1,481,356 777,868 2.02.01.03 Financing by Leasing 101,098 82,107 74,765 2.02.02 Other Liabilities 1,376,788 1,722,661 298,842 2.02.02.02 Other 1,376,788 1,722,661 298,842 2.02.02.02.03 Taxes Paid by Installments 1,376,788 1,205,579 200,827 2.02.02.02.04 Other Accounts Payable 0 308,900 93,152 2.02.02.02.05 Vendors 0 208,182 4,863 2.02.03 Deferred Taxes 1,325,333 0 0 2.02.03.01 Deferred Income and Social Contribution Taxes 1,325,333 0 0 page 20 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Last fiscal year One before last Two before last 12/31/2010 12/31/2009 12/31/2008 2.02.04 Provisions 697,806 578,343 1,244,125 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 697,806 578,343 1,244,125 2.02.04.01.01 Tax Provisions 161,491 0 0 2.02.04.01.02 Social Security and Labor Provisions 108,843 0 0 2.02.04.01.03 Provisions for Employee Benefits 52,857 0 0 2.02.04.01.04 Civil Provisions 374,615 0 0 2.02.04.01.04 Provision for Contingencies 0 578,343 1,244,125 2.02.06 Backlog Revenues 540,217 0 0 2.02.06.02 Backlog Profit and Revenues 540,217 0 0 2.03 Consolidated Shareholders’ Equity 9,583,770 6,656,725 5,454,221 2.03.01 Paid-in Capital Stock 5,579,259 5,374,751 4,450,725 2.03.02 Capital Reserves 463,148 647,232 709,031 2.03.02.02 Special Goodwill Reserve in Merger 344,605 428,553 517,331 2.03.02.04 Granted Options 111,145 83,223 63,604 2.03.02.07 Capital Reserve 7,398 135,456 128,096 2.03.04 Profit Reserves 1,141,697 602,237 294,465 2.03.04.01 Legal Reserve 212,339 176,217 146,638 2.03.04.05 Profit Retention Reserve 86,755 426,020 147,827 2.03.04.10 Expansion Reserve 842,603 0 0 2.03.05 Retained Earnings/ Accumulated Losses -299,913 0 0 2.03.06 Equity Valuation Adjustments 214,398 0 0 2.03.09 Non-Controlling Interest 2,485,181 32,505 0 page 21 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Income R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 3.01 Gross Revenue from Goods and/or Services 32,091,674 23,192,758 18,033,110 3.02 Cost of Goods Sold and/or Services Sold -24,241,476 -17,493,806 -13,279,497 3.03 Gross Income 7,850,198 5,698,952 4,753,613 3.04 Operating Income/Expenses -6,248,904 -4,744,423 -4,066,047 3.04.01 Selling Expenses -4,904,572 -3,532,481 -2,879,289 3.04.02 General and Administrative Expenses -912,676 -679,581 -574,023 3.04.04 Other Operating Income 89,818 24,731 -10,914 3.04.04.01 Income with Permanent Assets -21,182 24,731 -10,914 3.04.04.02 Other Operating Income 114,042 0 0 3.04.04.03 Noncurrent Income -3,042 0 0 3.04.05 Other Operating Expenses -555,973 -562,504 -604,743 3.04.05.01 Depreciation / Amortization -440,139 -459,900 -604,743 3.04.05.02 Other Operating Expenses -115,834 -102,604 0 3.04.06 Equity in the Earnings of Subsidiaries and Associated Companies 34,499 5,412 2,922 3.05 Income before Financial Income and Taxes 1,601,294 954,529 687,566 3.06 Financial Result -823,001 -254,475 -316,788 3.06.01 Financial Income 331,698 250,030 291,509 3.06.02 Financial Expenses -1,154,699 -504,505 -608,297 3.07 Income before Taxes on Income 778,293 700,054 370,778 3.08 Income and Social Contribution Taxes on Income -86,558 -94,015 -111,006 3.08.01 Current -52,052 -68,081 -144,306 3.08.02 Deferred -34,506 -25,934 33,300 3.09 Net Income from Continued Operations 691,735 606,039 259,772 3.11 Consolidated Net Income/Loss for the Period 691,735 606,039 259,772 3.11.01 Attributed to Partners of Parent Company 722,422 609,431 260,427 3.11.02 Attributed to Non-Controlling Shareholders -30,687 -3,392 -655 3.99 Earnings per Share - (Reais / Share) page 22 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Comprehensive Income R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 4.01 Net Income/Loss for the Period 722,422 609,431 260,427 4.03 Comprehensive Income for the Period 722,422 609,431 260,427 4.03.01 Attributed to Partners of Parent Company 691,735 606,039 259,772 4.03.02 Attributed to Non-Controlling Shareholders 30,687 3,392 655 page 23 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 6.01 Net Cash from Operating Activities 370,965 1,586,348 1,240,954 6.01.01 Cash Generated in the Operations 1,221,767 1,444,524 1,564,147 6.01.01.01 Net Income for the Year 691,735 606,039 260,427 6.01.01.02 Deferred Income and Social Contribution Taxes 34,506 25,934 -33,300 6.01.01.03 Depreciation / Amortization 440,139 459,900 604,743 6.01.01.04 Equity Pick-up -34,499 -5,412 -2,922 6.01.01.05 Present Value Adjustment -83,950 36,070 0 6.01.01.06 Financial Charges - Liabilities 444,692 246,554 475,197 6.01.01.07 Financial Charges - Assets -195,639 -24,180 0 6.01.01.08 Provision for Contingencies, Net 298,406 81,326 115,996 6.01.01.09 Provision for Share-Based Payment 27,920 19,621 19,437 6.01.01.10 Allowance for Doubtful Accounts 56,541 5,461 0 6.01.01.11 Profitable Purchase Gains -453,569 0 0 6.01.01.12 Income from Disposed Permanent Assets 73,517 33,770 11,103 6.01.01.13 Other -54,311 -30,170 114,121 6.01.01.14 Payment of Income Taxes -23,721 -10,389 0 6.01.01.15 Minority Interest 0 0 -655 6.01.02 Changes in Assets and Liabilities -850,802 141,824 -323,193 6.01.02.01 Accounts Receivable 733,423 4,985 -60,566 6.01.02.02 Recoverable Taxes -171,574 59,910 -77,741 6.01.02.03 Inventories -706,705 -827,088 -36,621 6.01.02.04 Securities Investments 88,745 0 0 6.01.02.05 Judicial Deposits -150,314 -99,360 -20,905 6.01.02.06 Other Assets 108,404 -101,319 -55,476 6.01.02.07 Vendors 245,298 1,052,760 70,239 6.01.02.08 Taxes and Social Contributions Payable -146,633 204,085 -65,606 6.01.02.09 Related Parties -941,274 19,301 0 6.01.02.10 Other Liabilities 89,828 -171,450 -76,517 page 24 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 6.02 Net Cash from Investment Activities -1,437,570 -1,580,079 -484,726 6.02.01 Restricted Cash 58,798 0 0 6.02.02 Companies Acquisition -28,544 0 0 6.02.03 Companies Acquisition, Net of Cash 0 -873,377 0 6.02.04 Property and Equipment -1,293,127 -669,188 -485,418 6.02.05 Intangible Assets -196,714 -41,819 -2,900 6.02.06 Sale of Permanent Assets 22,017 4,305 3,592 6.03 Net Cash from Financing Activities 2,542,672 712,142 -194,748 6.03.01 Additions 3,981,201 853,822 680,154 6.03.02 Amortization -1,204,381 -393,129 -595,013 6.03.03 Interest Paid -182,813 -209,302 -318,001 6.03.04 Capital Increase 35,120 487,143 88,196 6.03.05 Cash Deriving from Increased Acquisitions 64,957 82,765 0 6.03.06 Payment of Dividends -151,412 -109,157 -50,084 6.05 Increase (Decrease) in Cash and Cash Equivalents 1,476,067 718,411 561,480 6.05.01 Opening Balance of Cash and Cash Equivalents 2,341,927 1,623,516 1,064,132 6.05.02 Closing Balance of Cash and Cash Equivalents 3,817,994 2,341,927 1,625,612 page 25 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2010 to 12/31/2010 R$ (in thousands) Capital Reserves, Options Granted and Treasury Shares Retained Earnings or Accumulated Losses Other Comprehensive Income Consolidated Shareholders’ Equity Code Description Paid-in Profit Shareholders’ Minority Capital Reserves Equity Interest 5.01 Opening Balances 5,374,751 647,232 602,237 0 0 6,624,220 32,505 6,656,725 5.03 Adjusted Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 32,505 6,656,725 5.04 Capital Transactions with Partners 204,508 -51,948 -85,480 0 0 67,080 0 67,080 5.04.03 Recognized Granted Options 0 27,920 0 0 0 27,920 0 27,920 5.04.04 Treasury Shares Acquired 0 4,040 0 0 0 4,040 0 4,040 5.04.08 Reserve Capitalization 169,388 -83,908 -85,480 0 0 0 0 0 5.04.09 Subscribed Capital 35,120 0 0 0 0 35,120 0 35,120 5.05 Total Comprehensive Income 0 0 0 722,422 0 722,422 -30,687 691,735 5.05.01 Net Income for the Period 0 0 0 722,422 0 722,422 -30,687 691,735 5.06 Internal Changes to Shareholders’ Equity 0 -128,096 535,385 -722,422 0 -315,133 2,483,363 2,168,230 5.06.01 Recording of Reserves 0 0 514,725 -514,726 0 0 0 0 5.06.04 Acquisition of Non-Controlling Interest 0 -128,096 -229,860 0 0 -357,956 2,483,363 2,125,407 5.06.06 Equity Valuation Adjustments 0 0 214,398 0 0 214,398 0 214,398 Appropriation of Net Income to Legal 5.06.07 Reserve 0 0 36,122 -36,121 0 0 0 0 5.06.08 Proposed (Prepaid) Dividends 0 0 0 -171,575 0 -171,575 0 -171,575 5.07 Closing Balances 5,579,259 467,188 1,052,142 0 0 7,098,589 2,485,181 9,583,770 page 26 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2009 to 12/31/2009 R$ (in thousands) Capital Reserves, Options Granted and Treasury Shares Retained Earnings or Accumulated Losses Other Comprehensive Income Consolidated Shareholders’ Equity Code Description Paid-in Profit Shareholders’ Minority Capital Reserves Equity Interest 5.01 Opening Balances 4,450,725 709,031 294,465 0 0 5,454,221 0 5,454,221 5.03 Adjusted Opening Balance 4,450,725 709,031 294,465 0 0 5,454,221 0 5,454,221 5.04 Capital Transactions with Partners 924,026 -61,799 -161,159 0 0 701,068 0 701,068 5.04.03 Recognized Granted Options 0 19,621 0 0 0 19,621 0 19,621 5.04.04 Treasury Shares Acquired 0 0 -10,908 0 0 -10,908 0 -10,908 5.04.08 Reserve Capitalization 239,031 -88,780 -150,251 0 0 0 0 0 5.04.09 Subscribed Capital 664,362 0 0 0 0 664,362 0 664,362 5.04.10 Exercised Stock Options 20,633 0 0 0 0 20,633 0 20,633 5.04.11 Paid-in Capital - Globex 0 7,360 0 0 0 7,360 0 7,360 5.05 Total Comprehensive Income 0 0 0 609,431 0 609,431 -3,392 606,039 5.05.01 Net Income for the Period 0 0 0 609,431 0 609,431 -3,392 606,039 5.06 Internal Changes to Shareholders’ Equity 0 0 468,931 -609,431 0 -140,500 35,897 -104,603 5.06.04 Transfer to Expansion Reserve 0 0 379,350 -379,350 0 0 0 0 Appropriation of Net Income to Legal 5.06.05 Reserve 0 0 29,579 -29,579 0 0 0 0 5.06.06 Profit Retention Reserve 0 0 60,002 -60,002 0 0 0 0 5.06.07 Proposed Dividends 0 0 0 -140,500 0 -140,500 0 -140,500 5.06.08 Acquisition of Minority Interest 0 0 0 0 0 0 35,897 35,897 5.07 Closing Balances 5,374,751 647,232 602,237 0 0 6,624,220 32,505 6,656,725 page 27 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2008 to 12/31/2008 R$ (in thousands) Capital Reserves, Options Granted and Treasury Shares Retained Earnings or Accumulated Losses Other Comprehensive Income Consolidated Shareholders’ Equity Code Description Paid-in Profit Shareholders’ Minority Capital Reserves Equity Interest 5.01 Opening Balances 4,149,858 672,997 75,811 0 0 4,898,666 0 4,898,666 5.03 Adjusted Opening Balance 4,149,858 672,997 75,811 0 0 4,898,666 0 4,898,666 5.04 Capital Transactions with Partners 300,867 36,034 -60,936 0 0 275,965 0 275,965 5.04.03 Recognized Granted Options 22,070 36,034 0 0 0 58,104 0 58,104 5.04.09 Reserve Capitalization 60,936 0 -60,936 0 0 0 0 0 5.04.10 Subscribed Capital 217,861 0 0 0 0 217,861 0 217,861 5.05 Total Comprehensive Income 0 0 341,346 0 0 341,346 0 341,346 5.05.01 Net Income for the Period 0 0 341,346 0 0 341,346 0 341,346 5.06 Internal Changes to Shareholders’ Equity 0 0 -61,756 0 0 -61,756 0 -61,756 5.06.05 Proposed Dividends 0 0 -61,756 0 0 -61,756 0 -61,756 5.07 Closing Balances 4,450,725 709,031 294,465 0 0 5,454,221 0 5,454,221 page 28 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Value Added R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 7.01 Revenues 36,300,754 26,165,116 20,822,158 7.01.01 Sales of Goods, Products and Services 36,144,368 26,161,597 20,856,769 7.01.02 Other Revenues 211,037 58,356 -10,913 7.01.04 Allowance for/Reversal of Doubtful Accounts -54,651 -54,837 -23,698 7.02 Input Acquired from Third Parties -29,077,323 -21,033,445 -16,519,673 7.02.01 Costs of Products, Goods and Services Sold -26,175,020 -19,132,761 -15,163,435 7.02.02 Materials, Energy, Outsourced Services and Other -2,902,303 -1,900,684 -1,356,238 7.03 Gross Added Value 7,223,431 5,131,671 4,302,485 7.04 Retention -440,139 -459,900 -611,963 7.04.01 Depreciation, Amortization and Depletion -440,139 -459,900 -611,963 7.05 Net Added Value Produced 6,783,292 4,671,771 3,690,522 7.06 Added Value Received in Transfers 366,197 252,118 295,086 7.06.01 Equity in the Earnings of Subsidiaries and Associated Companies 34,499 5,412 2,922 7.06.02 Financial Income 331,698 246,706 291,509 7.06.03 Other 0 0 655 7.06.03.01 Minority Interest 0 0 655 7.07 Total Added Value to Distribute 7,149,489 4,923,889 3,985,608 7.08 Distribution of Added Value 7,149,489 4,923,889 3,985,608 7.08.01 Personnel 2,603,281 1,789,983 1,505,745 7.08.01.01 Direct Compensation 1,882,359 1,269,490 1,034,244 7.08.01.02 Benefits 532,253 397,261 338,956 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 153,559 90,727 90,889 7.08.01.04 Other 35,110 32,505 41,656 7.08.01.04.01 Interest 35,110 32,505 41,656 7.08.02 Taxes, Fees and Contributions 1,984,779 1,439,099 1,182,819 7.08.02.01 Federal 1,345,219 722,314 543,677 7.08.02.02 State 489,724 585,789 536,900 7.08.02.03 Municipal 149,836 130,996 102,242 page 29 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Consolidated Financial Statements / Statement of Value Added R$ (in thousands) Last fiscal year One before last Two before last Code Description 01/01/2010 to 01/01/2009 to 01/01/2008 to 12/31/2010 12/31/2009 12/31/2008 7.08.03 Value Distributed to Providers of Capital 1,869,694 1,088,767 1,036,617 7.08.03.01 Interest 1,163,233 536,307 593,048 7.08.03.02 Rentals 706,461 552,460 443,569 7.08.04 Value Distributed to Shareholders 691,735 606,040 260,427 7.08.04.02 Dividends 171,574 153,669 61,851 7.08.04.03 Retained Earnings / Accumulated Losses in the Period 550,848 455,763 198,576 7.08.04.04 Non-Controlling Interest in Retained Earnings -30,687 -3,392 0 page 30 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Management Report page 31 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 1. Corporate information Companhia Brasileira de Distribuição and Subsidiaries ("Company" or “GPA”) operates primarily as a retailer of food, clothing, home appliances and other products through its chain of hypermarkets, supermarkets, specialized and department stores principally under the trade names "Pão de Açúcar", "Comprebem", "Extra", "Extra Eletro", “Extra Perto”, “Extra Fácil”, “Sendas”, “Assai”, “Ponto Frio,” “Casas Bahia," “Casas Bahia.com,” “Extra.com” and “Ponto Frio.Com”. The registered office is located at São Paulo, SP, Brazil. Founded in 1948, the Company has 145,614 employees, 1,647 stores in 20 Brazilian states and the Federal District and a logistics infrastructure comprised of 28 warehouses located in seven states as of December 31, 2010. The Company’s shares trade on the Level 1 Corporate Governance segment of the São Paulo Stock Exchange and its shares are listed at the São Paulo and New York Stock Exchanges (ADR level III). The Diniz Group and the Casino Group share the Company’s control through their ownership of the holding company named Wilkes Participações S.A., pursuant to an agreement entered into in May 2005. The originally filed financial statements for the year ended December 31, 2010, were approved by the Company’s Board of Directors at February 23, 2011.The restated financial statements were approved by this same Board at May 12, 2011. 2. Basis of preparation a) Presentation The financial statements have been prepared on a historical cost basis, except for the derivative financial instruments, which have been measured at fair value. The financial statements are presented in Brazilian Reais. Items included in the financial statements of each of the Company’s subsidiaries are measured using the currency of the primary economic environment in which the subsidiary operates (‘the functional currency’). The financial statements are presented in Brazilian Real, which is the functional and reporting currency of the Company and its subsidiaries. page 32 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 2. Basis of preparation - Continued a) Presentation The consolidated financial statements were prepared and are reported according to the accounting practices adopted in Brazil, which include standards issued by the Brazilian Securities and Exchange Commission (CVM) and pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), in compliance with the international financial reporting standards (IFRS) issued by International Accounting Standard Board (“IASB”). In the individual financial statements, the investments in subsidiaries are evaluated by the equity method, while for the purposes of international accounting standards issued by IASB, these would be evaluated by cost or fair value. However, there are no differences between shareholders’ equity and consolidated income for the year reported by the Company, shareholders’ equity and income for the year of the controlling entity in its individual financial statements. Therefore, the Company’s consolidated financial statements and the individual financial statements of the parent company have been reported side by side in a single set of financial statements. b) Restatement of the financial statements According to the Introduction 12 number (Regulatory Instruction or IN 12) of the technical pronouncement CPC 43(R1) issued by the Brazilian Accounting Pronouncements Committee (CPC), “two sets of financial statements with distinguished accounting criteria and different net income and shareholders' equity are fully unacceptable, due to costs reasons and information to the users of the financial statements”. Within this context, the Company decided to voluntarily restate its financial statements for the years ended December 31, 2010 and 2009, removing the differences among shareholders’ equity of December 31, 2009 and 2008 and the net income for the year ended December 31, 2009, both reported in IFRS at the U.S. Securities and Exchange Commission (“U.S. SEC”) and shareholders’ equity and net income for the year reported according to the accounting practices adopted in Brazil ("BR GAAP"). The adjustments to the Company’s financial statements are summarized below: page 33 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 2. Basis of preparation – Continued b) Restatement of the financial statements (continued) Consolidated Notes Shareholders’ equity for the year ended on December 31 Globex business combination – acquisition costs (i) (50,108) (30,691) Reversal of goodwill over amortized investments in 2008 (ii) 165,977 165,977 Other 12,434 9,240 Deferred income taxes over adjustments (29,134) (44,073) Shareholders’ equity for the year ended on December 31 – restated Consolidated Notes Net income for the year ended on December 31 Globex business combination – acquisition costs (i) - (43,920) Other - (3,384) Deferred income taxes over adjustments - 1,944 Net income for the year ended on December 31 – restated (i) Business combination – acquisition costs For to the BR GAAP financial statements, the technical pronouncement CPC 15 – business combination was adopted in all business combinations conducted after January 1, 2009. This pronouncement was prepared and issued by CPC in order to converge into the International Financial Reporting Standards, represented by IFRS 3(R). (ii) Reversal of goodwill amortization over investments related to 2008 According to OCPC 02 “Clarifications on the 2008 Financial Statements”, item 36, starting in 2009, the amortizations of intangible assets with indefinite useful life (applicable to goodwill over acquisition of investments) have been forbidden. Since CPCs 15 to 41 adoption date is as of January 1, 2009, and IFRS at U.S. SEC started to be adopted as of January 1, 2008, a difference occurred in the goodwill amortization period related to 2008, i.e., referring to the amortization expense recorded in order to comply with the accounting practices adopted in Brazil that year and concurrently not applicable to the IFRS financial statements submitted to U.S. SEC. page 34 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 3. Basis for consolidation Therefore, the difference in the accounting treatment mentioned above resulted in effects on shareholders’ equity of January 1, 2009, December 31, 2009 and December 31, 2010 of R$165,977. a) Subsidiaries The consolidated financial statements include the financial statements of all subsidiaries over which the parent company exercises control either directly or indirectly. Subsidiaries are all entities (including special purpose entities) over which the Company has the power to govern the financial and operating policies and generally holds shares of more than one half of the voting rights. The existence and effect of potential voting rights that are currently exercisable or convertible are considered when assessing whether the Company controls another entity. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Company obtains control. They are de-consolidated from the date that control ceases. The financial statements of the subsidiaries are prepared on the same closing date as those of the parent company, using consistent accounting policies. All intragroup balances, income and expenses, unrealized gains and losses and dividends resulting from intra-group transactions are eliminated in full. Gains or losses resulting from changes in equity interest in subsidiaries, not resulting in loss of control are directly recorded in shareholders’ equity. Losses are attributed to the minority shareholders’ interest, even if it results in a deficit balance. The primary direct or indirect subsidiaries, included in the consolidation and the percentage of the company’s interest comprise: Novasoc Although the Company’s interest in Novasoc Comercial Ltda. ("Novasoc") represents 10% of its shares, Novasoc is included in the consolidated financial statements as the Company controls 99.98% of the entity’s voting rights, pursuant to the shareholders’ agreement. Moreover, under the Bylaws of Novasoc, the appropriation of its net income does not need to be proportional to the shares of interest held in the company. page 35 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 3. Basis for consolidation –Continued PAFIDC and Globex FIDC The Company consolidates the financial statements of Pão de Açúcar Fundo de Investimentos em Direitos Creditórios (“PAFIDC”) and Globex Fundo de Investimentos em Direitos Creditórios (“Globex FIDC”), special purpose entities organized with the exclusive purpose of conducting the securitization of receivables of the Company and its subsidiaries. The consolidation is justified by the fact that most of the risks and benefits related to the fund are linked to subordinated shares owned by the Company and its subsidiaries. Globex The Company consolidates the financial statements of Globex, a subsidiary that concentrates the Group’s electric and electronic products, operating under the banners “Ponto Frio” and “Extra-Eletro”, and “Casas Bahia” as of November 2010. Sendas The Company also holds interest in Sendas Distribuidora, its wholly-owned subsidiary, which operates in retail trade and cash-and-carry segments, mainly in the State of Rio de Janeiro. For further information on the acquisition of non-controlling interest, see Note 16 (ii). page 36 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 3. Basis for consolidation - Continued a) Subsidiaries (continued) Interest in investees - % - at December 31, 2010 CBD Sendas Lake Nova Casa PontoFrio. Ponto Ponto Frio Holdings CBD Novasoc Sé Holland Distribuidora Bellamar ECQD Niassa Globex Bahia com Cred Adm Subsidiaries: Novasoc 10.00 - Sé 93.10 6.90 - Sendas Distribuidora 14.86 - 85.14 - PAFIDC 9.58 0.75 0.37 - P.A Publicidade 99.99 - Barcelona - 100.00 - CBD Holland 100.00 - CBD Panamá - - 100.00 - Xantocarpa - - - 100.00 - Vedra 99.99 - Bellamar 0.01 - 99.99 - Vancouver 100.00 - Dallas 99.99 - Bruxellas 99.99 - Monte Tardelli 99.00 - GPA 1 99.99 - GPA 2 99.99 - GPA 4 99.00 - GPA 5 99.00 - GPA 6 99.99 - ECQD 100.00 - API SPE Imobiliarios 100.00 - Lake Niassa - 99.99 - - 0.01 - Globex Utilidades 52.41 - Globex Adm.e Serviços Ltda - 99.99 - - - 0.01 Nova Casa Bahia S.A. - 100.00 - CB Contact Center Ltda. - 100.00 - - - Ponto Frio Adm.e Import. de Bens Ltda - 99.99 - Rio Expresso Comércio Atacadista Eletro Ltda - 100.00 - Globex Adm.de consórcio Ltda - 99.99 - - 0.01 - Pontocred Negócios de Varejo Ltda - 99.5 - - - 0.5 Nova Extra Eletro 0.01 - 99.99 - - - PontoFrio.Com Comércio Eletrônico S.A. 39.05 - 4.85 - 50.10 - E - HUB Consult.Particip.e Com. S.A. - 100.00 - - Globex FIDC 12.50 Associated companies: Financeira Itaú CBD - FIC - 35.76 - 14.24 - Industria de Móveis Bartira Ltda - 25.00 - - - Banco Investcred Unibanco - 50.00 - page 37 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 3. Basis for consolidation - Continued a) Subsidiaries (continued) Interest in investees - % - at December 31, 2009 CBD Sendas Holdings CBD Novasoc Sé Holland Distribuidora Bellamar Lake Niassa Globex Subsidiaries : Novasoc 10.00 - Sé 93.10 6.90 - Sendas Distribuidora 14.86 - 42.57 - PAFIDC 8.87 0.69 0.35 - P.A Publicidade 99.99 - Barcelona - 100.00 - CBD Holland 100.00 - CBD Panamá - - 100.00 - Xantocarpa - - - 99.99 - - - Vedra 100.00 - Bellamar - 100.00 - Vancouver 100.00 - Dallas 100.00 - Bruxellas 100.00 - Lake Niassa - 99.99 Globex Utilidades 95.46 - Globex Adm.e Serviços Ltda - 100.00 Ponto Frio Adm.e Import. de Bens Ltda - 100.00 Globex Factoring Comercial Ltda - 100.00 Globex Adm.de consórcio Ltda - 100.00 Pontocred Negócios de Varejo Ltda. - 100.00 Ponto Frio.com Comércio Eletrônico S.A. - 100.00 Associated companies: Financeira Itaú CBD - FIC - 35.64 14.36 - Banco Investcred Unibanco - 50.00 E - HUB Consult.Particip.e Com. S.A. - 45.00 page 38 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 3. Basis for consolidation - Continued b) Associates – FIC and BINV The Company’s investments in its associates (FIC – Financeira Itaú CBD and BINV – Banco Investcred, both are the entities that finance sales directly to GPA customers, and are result of an association between Banco Itaú Unibanco with GPA and Globex) are accounted for using the equity method. An associate is an entity in which the Company has significant influence, but not the control. Prevailing decisions related to the operational management of FIC and BINV lies with Itaú Unibanco, therefore, the Company does not have control to allow the consolidation of FIC in its consolidated financial statements. Under the equity method, the investment in the associate is carried in the statement also reflecting changes in the Company’s share of net assets of the associate. Goodwill relating to the associate is included in the carrying amount of the investment and is neither amortized nor individually tested for impairment. The income statement reflects the share of the results of operations of the associate. Where there has been a change recognized directly in the shareholders’ equity of the associate, the Company recognizes its share of any changes and discloses this, when applicable, in the statement of changes in shareholders’ equity. Unrealized gains and losses resulting from transactions between the Company and the associate are eliminated to the extent of the interest in the associate. The share of profit of associates is shown on the face of the income statement as equity pickup results, corresponding to the profit attributable to equity holders of the associate and therefore is profit after tax and minority interests in the subsidiaries of the associates. The financial statements of the associates are prepared for the same closing date as the parent company. Where necessary, adjustments are made to bring the accounting policies in line with those of the Company. After applying the equity method, the Company determines whether it is necessary to recognize an additional loss due to non-recoverability on the Company’s investment in its associates. The Company determines at each balance date whether there is any evidence that the investment in the associate will not be recoverable. If applicable, the Company calculates the impairment amount as the difference between the investment recoverable value of the associate and its carrying value and recognizes the loss in the income statement. page 39 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 3. Basis for consolidation - Continued b) Associates – FIC and BINV (continued) Upon loss of significant influence over the associate, the Company measures and recognizes any retaining investment at its cost. Any difference between the carrying amount of the associate upon loss of significant influence and the fair value of the remaining investment and proceeds from write-off are recognized in the income for the year. (i) Participation in joint venture - Bartira The Company maintains a joint venture with a jointly-owned subsidiary named Indústria de Móveis Bartira Ltda. (“Bartira”), in which the participants (GPA through Nova Casa Bahia S.A. (“NCB”), with 25% and Klein family with 75%) have an agreement setting forth the joint control over the entity’s economic activities. The agreement requires the unanimous resolution of participants in the financial and operational decision-making process. The Company recognizes its interest in the joint venture using the proportional consolidation method. In addition, it combines the proportional amount of each asset, liabilities, income and expenses of joint venture with similar items– line by line – in its consolidated financial statements. The joint venture financial statements are prepared for the same period adopted by the Company. Adjustments are made when necessary in order to be in line with the accounting policies. 4. Adoption of CPCs 15 to 43 (”Adoption of CPCs”) According to the Introduction 12 of the technical pronouncement CPC 43(R1), “two sets of financial statements with distinguished accounting criteria and different net income and shareholders' equity are not responsible, due to costs reasons and information to the users of the financial statements”. Therefore, as the Company already stated its financial statements with the full adoption of IFRS, on a date prior to the presentation of the financial statements with the full adoption of CPCs, and referring to this financial statement, the balance sheet for the year ended December 31, 2008 (whose date of adoption is January 1, 2008) was applied as opening balance sheet for the purposes of CPCs adoption, drafted pursuant to IFRS and submitted to U.S. SEC. Within this context and aiming the harmonization of the accounting practices adopted to U.S. SEC, the Company restated its financial statements for the year ended December 31, 2010 and 2009 (Note 2 (b)), removing the differences between shareholders’ equity of December 31, 2009 and 2008 and the net income for the year ended December 31, 2009, both stated in IFRS at U.S. Securities and Exchange Commission (“U.S. SEC”) and the previous stated. page 40 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 4. Adoption of CPCs 15 to 43 (”Adoption of CPCs”) - Continued (i) Exemptions adopted CPC 37 – The first-time adoption of the international accounting standards allows some exemptions in the retrospective application of CPCs requirements for the year ended in December 2010. The Company applied the following exemptions: •CPC 15 – Business combinations were not applied to acquisitions happened before January 1, 2007. • The Company applied the transitory provisions o f ICPC 03 – The Determination of the Existence of Leasing in an Operation assessing all the agreements on the transition date. (ii) Shareholders’ equity reconciliation on January 1, 2009, December 31, 2009 Parent Company Shareholders' equity before amendments established by the adoption of CPCs 15 to 43 6,559,460 5,407,716 Hedge accounting (i) 15,837 (7,541) Recognition of Itaú revenues (ii) - (55,406) Adjustments from CPC adoption by Miravalles (iii) (39,929) (21,185) Accounts payable related to investments in AIG’s interest (iv) (134,797) (134,797) Business combination - Assai (v) 29,921 30,629 Business combination - Rossi (vi) 20,775 12,104 Business combination - Sendas (vii) 82,953 75,749 Business combination - Globex (viii) 40,632 - Reversal of goodwill amortization over investments referring to 2008 (ix) 165,977 165,977 Deferred income tax over adjustments (x) (112,933) (20,456) Other (3,676) 1,431 Net effects from full application of CPCs 15 to 43 64,760 46,505 Shareholders' equity consolidated with the full adoption of CPCs 15 to 43 6,624,220 5,454,221 Consolidated Shareholders' equity before amendments established by the adoption of CPCs 15 to 43 6,665,173 5,511,991 Hedge accounting (i) 15,837 (7,541) Recognition of Itaú revenues (ii) - (55,406) Adjustments from CPC adoption by Miravalles (iii) (39,929) (21,185) Accounts payable related to investments in AIG’s interest (iv) (134,797) (134,797) Business combination - Assai (v) 29,921 2,103 Business combination - Rossi (vi) 20,775 12,104 Business combination - Sendas (vii) - - Business combination - Globex (viii) 40,632 - Reversal of goodwill amortization over investments referring to 2008 (ix) 165,977 165,977 Deferred income tax over adjustments (x) (112,933) (20,456) Other 6,069 1,431 Net effects from full application of CPCs 15 to 43 (8,448) (57,770) Shareholders' equity consolidated with the adoption of CPCs 15 to 43 6,656,725 5,454,221 page 41 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 4. Adoption of CPCs 15 to 43 (”Adoption of CPCs”) - Continued Reconciliation of net income for the year ended December 31, 2009 Parent Company Net income before adoption of CPCs 15 to 43 591,580 Hedge accounting (i) 23,378 Recognition of Itaú revenues (ii) 55,406 Adjustments from CPC adoption by Miravalles (iii) (18,744) Business combination - Assai (v) 4,605 Business combination - Rossi (vi) 8,671 Business combination - Sendas (vii) 7,204 Business combination – Globex (viii) 27,840 Deferred income tax over adjustments (x) (90,970) Other 461 Net effects from full application of CPCs 15 to 43 17,851 Consolidated net income with the adoption of CPCs 15 to 43 609,431 Consolidated Net income before adoption of CPCs 15 to 43 605,349 Hedge accounting (i) 23,378 Recognition of Itaú revenues (ii) 55,406 Adjustments from CPC adoption by Miravalles (iii) (18,744) Business combination – Rossi (vi) 8,671 Business combination – Globex (viii) 24,731 Deferred income tax over adjustments (x) (90,970) Other (1,782) Net effects from full application of CPCs 15 to 43 690 Consolidated net income with adoption of CPCs 15 to 43 606,039 page 42 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 4. Adoption of CPCs 15 to 43 (”Adoption of CPCs”) - Continued (i) Hedge accounting On the transition date, the Company had interest rate swaps related to variable rate debt instruments. Pursuant to CPC 38, these swaps are qualified to be accounted for as fair value hedges, and their changes are recognized in retained earnings. The hedge relationship was recorded in the opening balance sheet, taking into account the type of financial instrument which is qualified as hedge accounting under the CPCs. Within this context, the amounts of R$ 9,284 and R$(3,957) were recognized in shareholders’ equity of the parent company and consolidated of December 31 and January 1, 2009, respectively and R$13,241 recognized in the statement of income of the parent company and consolidated for the year ended December 31, 2009. (ii) Recognition revenues related to the operation with Banco Itaú in 2004 In December 2005, GPA entered into an agreement with Banco Itaú, which provided for the receipt on the signature date of the agreement, the amount of R$380 million in exchange of the installation of service kiosks at CBD stores and customer portfolio volume for a five-year period. According to the previously adopted accounting practices, the amount had been fully recognized as revenue, however, pursuant to CPC 30, the amount of R$55,406 should be deferred in view of the determining factor of targets set out for each five-year period. The accounted effect on the opening balance, therefore, January 1, 2009, was fully recognized in the income for the year of the parent company and consolidated at December 31, 2009. (iii) Adjustments of CPC adoption by Miravalles Differences between the accounting practices adopted before the changes introduced by Law 11,638/07 (“formerly BR GAAP”) and CPCs, which are adjusted in shareholders’ equity and in the income statement of Miravalles (FIC), are stated in the Company’s equity pick-up. The effects on shareholders’ equity of the parent company and consolidated was R$(21,185) at January 1, 2009, R$(39,929) at December 31, 2009, and R$(18,744) in the statement of income of the parent company and consolidated for the fiscal year ended December 31, 2009. page 43 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 4. Adoption of CPCs 15 to 43 (”Adoption of CPCs”) - Continued (iv) Accounts payable related to investment in AIG The effects on shareholders’ equity of the parent company and consolidated was R$(134,797) at January 1, 2009 and at December 31, 2009, related to the reversal of goodwill generated by the acquisition of non controlling interest under former BR GAAP and there is no effect on the 2009 income statement. (v) Assai business combination As authorized by CPC 43, the Company opted for the business combination exemption for all transactions made before January 1, 2007. Therefore, Assai acquisition at November 1, 2007, was recorded as a business combination under CPC 15. The effects are: In the parent company: shareholders’ equity at January 1, 2009 is R$30,629 and R$29,921 at December 31, 2009. In the statement of income for the year ended December 31, 2009, the adjustment effect is R$4,605. In consolidated: shareholders’ equity at January 1, 2009 is R$2,103 and R$29,921 at December 31, 2009. There is no effect on the consolidated income statement for the year ended December 31, 2009. (vi) Rossi business combination As authorized by CPC 43, the Company elected for the business combination exemption for all transactions made before January 1, 2007. Therefore, Rossi acquisition at July 27, 2007, was recorded as a business combination under CPC 15. The effects on shareholders’ equity, parent company and consolidated, at January 1, 2009 is R$12,104 and R$20,775 at December 31, 2009. In the income statement of the parent company and consolidated for the year ended December 31, 2009, the adjustment effect is R$8,671. (vii) Removal of Sendas non - controlling shareholders Sendas Distribuidora was consolidated according to CPC 36, with the acquisition of Sendas Distribuidora minority shareholders. The effects on shareholders' equity of the parent company was R$75,749 at January 1, 2009, R$82,953 at December 31, 2009 and R$7,204 in the statement of income of the parent company for the year ended December 31, 2009. page 44 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 4. Adoption of CPCs 15 to 43 (”Adoption of CPCs”) - Continued (viii) Globex business combination In July 2009, the Company acquired Globex’s control. According to CPC 15, subsequent measurements of assets and liabilities measured at fair value on the business combination date should be reflected in the net income for the period. Therefore, the effects on shareholders’ equity of the parent company and consolidated for the year ended December 31, 2009 is R$(19,261). In addition, effects on net income for the year ended December 31, 2009 is R$ 27,840 and R$24,731, parent company and consolidated, respectively. (ix) Reversal of goodwill amortization over 2008 investments According to OCPC 02 “Clarifications on the 2008 Financial Statements”, item 36, as of 2009, the amortizations of intangible assets with indefinite useful life (applicable to goodwill over acquisition of investments) have been forbidden. Since CPCs 15 to 41 adoption date is as of January 1, 2009, and IFRS at U.S. SEC started to be adopted as of January 1, 2008, a difference occurred in the goodwill amortization period related to 2008, i.e., referring to the amortization expense recorded in order to comply with the accounting practices adopted in Brazil that year and concurrently not applicable to the IFRS financial statements submitted to U.S. SEC. Therefore, the different accounting treatment mentioned above resulted in effects on shareholders’ equity of the parent company and consolidated of January 1, 2009, December 31, 2009 and December 31, 2010 of R$ 162,393. (x) Deferred income and social contribution taxes Changes in deferred income and social contribution taxes represent the deferred tax effects on the adjustments necessary to adopt the CPCs and summed up adjustment to shareholders’ equity of the parent company and consolidated, R$(20,456) at January 1, 2009 and R$(41,610) at December 31, 2009, and R$(87,637) in the income statement of the parent company and consolidated for the year ended December 31, 2009. page 45 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 5. Main accounting practices a) Financial instruments Financial instruments are recognized as of the date on which the Company enters into the contract. When recognized, these are recorded at their fair value plus the transaction costs that are directly attributable to their acquisition or issuance. Their subsequent measurement occurs every balance sheet date according to the rules established for each type of financial asset and liability. (i) Financial assets Initial recognition and measurement Financial assets within the scope of CPC 38 are classified as financial assets measured at their fair value through income statement, loan receivables, held to maturity investments or as derivatives designated as hedge instruments in an effective hedge, as appropriate. The Company determines the classification of its financial assets at initial recognition. All financial assets are recognized initially at fair value, and in the case of investments not at fair value through income statement, plus directly attributable transaction costs. Purchases or sales of financial assets that require delivery of assets within a time frame established by regulation or convention in the marketplace (negotiations under regular conditions) are recognized on the trade date, i.e., the date that the Company commits to purchase or sell the asset. The Company’s financial assets include cash and cash equivalents, trade and other receivables, related party receivables and restricted deposit from legal proceedings. The Company does not have any available-for-sale investments as of December 31, 2010 and 2009. Subsequent measurement Assets are classified among categories mentioned below, according to the purpose for which they were acquired or issued: page 46 of 179 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Standard Financial Statements – 12/31/2010 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 2 Notes to the financial statements December 31, 2010 and 2009 ( In thousands of reais, except when indicated otherwise) 5. Main accounting practices - Continued Subsequent measurement (continued) • Financial assets measured at fair value through income statement : these financial assets are measured at their fair value at each balance sheet date. Interest rates, monetary restatement, exchange variation and variations deriving from the valuation at fair value are recognized in the statement of income when incurred as financial revenues or expenses. These financial assets are classified as available-for-sale if they are acquired for the purpose of selling or repurchasing in the near term. This category includes derivative financial instruments entered into by the Company that are not designated as hedge instruments, as defined by CPC 38. Derivatives, including separated embedded derivatives, are also classified in this group, unless they are designated as effective hedge instruments. Financial assets measured by fair value through income statement are recorded at fair value with changes recognized in financial income or financial expense. The Company has not designated any financial assets upon initial recognition as at fair value through income statement other than derivatives and cash and cash equivalents. • Loans granted and receivables : these are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. After the initial recognition, these are measured using amortized cost through the effective interest rate method. Interest income, monetary restatement, exchange variation, less impairment losses, where applicable, are recognized in the statement of income when incurred as financial revenues or expenses. Derecognition of financial assets A financial asset (or, where applicable a part of a financial asset or part of a group of similar financial assets) is derecognized when: •
